J-S01035-21


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AUSTIN REED YOUNG                          :
                                               :
                       Appellant               :   No. 709 MDA 2020

              Appeal from the PCRA Order Entered April 24, 2020
     In the Court of Common Pleas of Lycoming County Criminal Division at
                       No(s): CP-41-CR-0001515-2017


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

DISSENTING STATEMENT BY STEVENS, P.J.E.:                 FILED APRIL 13, 2021

        Respectfully, I dissent from the Majority decision to reverse and remand

for further proceedings. Rather, I would affirm the PCRA court in denying

Appellant’s petition without a hearing.

        Appellant’s mere citation to Commonwealth v. Torsilieri, --- Pa.---,

232 A.3d 567 (2020) does not warrant relief. Requiring the trial courts to hold

a hearing every time an appellant baldly cites to Torsilieri without having

presented any relevant evidence to support his challenge in the lower court

puts a tremendous unnecessary burden on our trial judges.

        Here, Appellant failed to produce, attempt to produce, or refer to the

existence of any evidence that would have supported a colorable challenge

that the legislative finding in Revised Subchapter H of SORNA that sexual

offenders “pose a high risk of committing additional sexual offenses”

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S01035-21



constitutes an unconstitutional irrebuttable presumption. See 42 Pa.C.S.A. §

9799.11(a)(4).

      This Court has recently found that a defendant’s failure to present

scientific evidence to support his claim that the underlying legislative policy in

Subchapter H infringes on his constitutional rights resulted in waiver as the

appellant “failed to satisfy his burden to prove that Revised Subchapter H

provisions applicable to him clearly, palpably, and plainly violate the

constitution.”    Commonwealth v. Manzano, 237 A.3d 1175, 1182

(Pa.Super. 2020).    See also Commonwealth v. Mickley, 240 A.3d 957

(Pa.Super. 2020) (finding trial court improperly denied the defendant an

evidentiary hearing on his post-sentence motion when the defendant

attempted to incorporate scientific studies to support his challenge to SORNA’s

legislative determination).

      Moreover, the Majority decision usurps the power of the Legislature. As

specifically highlighted by the Torsilieri court:

      [w]e emphasize that all cases are evaluated on the record created
      in the individual case. Thus, a court need not ignore new scientific
      evidence merely because a litigant in a prior case provided less
      convincing evidence. Indeed, this Court will not turn a blind eye
      to the development of scientific research, especially where such
      evidence would demonstrate infringement of constitutional rights.

             Nevertheless, we also emphasize that it will be the rare
      situation where a court would reevaluate a legislative policy
      determination, which can only be justified in a case involving the
      infringement of constitutional rights and a consensus of scientific
      evidence undermining the legislative determination. We reiterate
      that while courts are empowered to enforce constitutional rights,
      they should remain mindful that “the wisdom of a public policy

                                      -2-
J-S01035-21


      is one for the legislature, and the General Assembly's
      enactments are entitled to a strong presumption of
      constitutionality rebuttable only by a demonstration that
      they clearly, plainly, and palpably violate constitutional
      requirements.” Shoul [v. Commonwealth, Dept. of
      Transportation], [643 Pa. 302,] 173 A.3d [669,] 678 [(2017).]

Torsilieri, --- Pa. ---, 232 A.3d at 595-96 (emphasis added).

      Here, the PCRA court did not abuse its discretion. While the PCRA court

acknowledged the Court of Common Pleas decision in Torsilieri, the PCRA

court noted that, at that time, there were no Superior Court or Supreme Court

decisions that found SORNA to be unconstitutional on the basis that it violates

a sexual offender’s fundamental right to reputation.

      As such, I respectfully dissent and would affirm the PCRA court.




                                     -3-